Exhibit 10.1

Execution Copy

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (“Amendment”) is made effective on the date hereof to the
employment agreement dated as of July 1, 2003, as amended on October 30, 2006
and December 31, 2008 (the “Employment Agreement”), among The Hain Celestial
Group, Inc., a Delaware corporation (the “Company”), and Irwin D. Simon (the
“Executive”).

WHEREAS, Executive has been employed by the Company pursuant to the terms of the
Employment Agreement; and

WHEREAS, the parties desire to amend the Employment Agreement in accordance with
the provisions of Section 7(j) of the Agreement.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement and supersede the provisions of the Agreement as follows:

1. The first sentence of Section 1 of the Employment Agreement is hereby amended
to change the phrase “the fourth anniversary of the date set forth above” to
“June 30, 2012”.

2. Section 3(c)(ii) of the Employment Agreement is hereby deleted in its
entirety.

3. Section 3 of the Employment Agreement is hereby amended to insert a new
subsection (e) at the end thereof to read as follows:

 

  “(e) Long-Term Incentive Compensation. For each fiscal year during the
Employment Period, Executive shall be eligible to receive long-term incentive
compensation (“LTI”) in cash, performance-based restricted stock,
performance-based restricted stock units, restricted stock, restricted stock
units, stock options or any combination thereof, as determined by the
Compensation Committee in its sole discretion. With respect to the total LTI
awarded in any such fiscal year during the Employment Period, Executive’s LTI
target award shall equal 225% of his Base Salary upon the achievement of target
performance levels, with a maximum award equal to 300% of his Base Salary, based
upon the level of achievement of certain Company and/or individual performance
objectives and based on vesting conditions, in each case, as determined by the
Compensation Committee in its sole discretion.”

4. The first sentence of Section 4(a) of the Employment Agreement is hereby
amended in its entirety to read as follows:

“(a) Benefits. During the Employment Period, Executive shall be eligible to
participate in (i) each welfare benefit plan sponsored or maintained by the
Company, including, without limitation, each group life, hospitalization,
medical, dental, health, accident or disability



--------------------------------------------------------------------------------

insurance or similar plan or program of the Company, and (ii) each pension,
retirement, deferred compensation, savings or employee stock purchase plan
sponsored or maintained by the Company, and (iii) to the extent of any awards
made from time to time by the Board committee administering the plan, each stock
option, restricted stock, stock bonus or similar equity-based compensation plan
sponsored or maintained by the Company, in each case, whether now existing or
established hereafter, to the extent that Executive is not participating in a
comparable plan that, in aggregate, is at least as favorable as the
aforementioned plans sponsored or maintained by the Company.”

5. The chart in Section 5(b) of the Employment Agreement is hereby amended to
delete the column entitled “Severance Benefits” in its entirety.

6. Section 5(c) of the Employment Agreement is hereby amended to delete the
penultimate sentence in its entirety.

7. Clause (i) of the definition of the “Additional Benefit” in Section 5(d) of
the Employment Agreement is hereby amended in their entirely to read as follows:

 

  “(i) All of the Executive’s benefits accrued under the employee stock option,
long-term incentive, pension retirement, savings and deferred compensation plans
of the Company shall become vested in full (including, but not limited to, any
stock options granted to the Executive during the Employment Period and any LTI
awards granted in accordance with Section 3(e)); provided that in the case of
any equity, equity-based or cash award vesting or payable in whole or in part
based upon the achievement of performance objectives, such award shall vest and
restrictions applicable to such award shall lapse, and in the case of a cash
award, such cash award shall become payable, if at all, solely upon the
satisfaction of the applicable performance objectives. To the extent such
accelerated vesting of benefits cannot be provided under one or more of such
plans consistent with the applicable provisions of the Internal Revenue Code of
1986, as amended (the “Code”), such benefits shall be paid to the Executive in
lump sum within 10 days after termination of employment outside the applicable
plan;”

8. Clauses (iii) and (iv) of the definition of “Change in Control” in
Section 5(d) of the Employment Agreement are hereby amended in their entirety to
read as follows:

 

  “(iii) the consummation of a merger, consolidation, recapitalization or
reorganization of the Company or a subsidiary, reverse split of any class of
Voting Securities, or an acquisition of securities or assets by the Company or a
subsidiary other than any such transaction in which the holders of outstanding
Voting Securities immediately prior to the transaction receive (or, in the case
of a transaction involving a subsidiary and not the Company, retain), with
respect to such Voting Securities, voting securities of the surviving or
transferee entity representing more than 60 percent of the total voting power
outstanding immediately after such transaction, with the voting power of each
such continuing holder relative to other such continuing holders not
substantially altered in the transaction (to be construed in accordance with and
subject to Treasury Regulation § 1.409A-3(i)(5)(vi)); or

 

  (iv) the consummation of a sale or disposition of all or substantially all of
the Company’s assets in accordance with and subject to Treasury §
1.409A-3(i)(5)(vii).”



--------------------------------------------------------------------------------

9. Section 5(d) of the Employment Agreement is hereby amended to delete the
definitions of “Black-Scholes Value” and “Severance Benefit” in their entirety.

10. Section 5(f) of the Employment Agreement is hereby amended in its entirety
to read as follows:

 

  “(f) Contingent Cutback.

 

  (i) Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment, distribution or benefit provided (including,
without limitation, the acceleration of any payment, distribution or benefit and
the acceleration of exercisability of any stock option) to Executive or for his
benefit (whether paid or payable or distributed or distributable) pursuant to
the terms of this Agreement or otherwise (a “Payment”) would be subject, in
whole or in part, to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Payments shall be automatically reduced to an amount one
dollar ($1) less than an amount that would subject Executive to the Excise Tax
(the “Reduced Amount”); provided, however, that the foregoing reduction shall be
made only if and to the extent that such reduction would result in an increase
in the aggregate Payment to be provided to Executive, determined on a net
after-tax basis (taking into account the Excise Tax imposed, any tax imposed by
any comparable provision of state law, and any applicable Federal, state and
local income taxes). The reduction of the Payments to the Reduced Amount, if
applicable, shall be made by reducing the payments and benefits in the following
order: first, any cash severance Executive is entitled to (starting with the
last payment due), then other cash amounts that are “parachute payments” within
the meaning of section 280G of the Code (starting with the last payment due),
then any acceleration of vesting of any equity award shall be deferred starting
with the latest vesting tranches, and then any continued participation in the
Company’s Health Benefit Plans shall be reduced.

 

  (ii) All determinations required to be made under this Section 5(f), including
whether an Excise Tax is payable by Executive and the amount of such Excise Tax,
and the assumptions to be used in arriving at such determinations shall be made
by the Accountants (as defined below) which shall provide Executive and the
Company with detailed supporting calculations within ten (10) days after a
termination of Executive’s employment or such other event which results in a
Payment which could be subject to the Excise Tax. For purposes of this
Agreement, the “Accountants” shall mean Ernst & Young LLP or successor firm
providing its services to the Company in connection with its annual audit. Any
determination by the Accountants shall be binding upon the Company and
Executive, including for purposes of withholding on amounts payable under this
Agreement.”

11. The last two sentences of Section 8(b) of the Employment Agreement are
hereby deleted in their entirety.

12. The following shall be added as a new subsection (d) to Section 8 of the
Employment Agreement:

 

  “(d) With respect to any payment or benefit under this Agreement that
constitutes “nonqualified deferred compensation” under Section 409A of the Code
and the guidance issued thereunder, the Company represents and warrants that the
applicable provisions of this Agreement are, and any actions taken by the
Company with respect to amounts payable and benefits provided under the
Agreement will be, in compliance with the applicable requirements of
Section 409A of the Code and the guidance issued thereunder.”

13. Except as provided herein, all other terms and conditions of the Agreement
shall remain in full force and effect. Executive hereby agrees and acknowledges
that the terms of this Amendment shall not create or provide any grounds for
payment of any benefits under Section 5(b) of the Employment Agreement or
otherwise trigger any rights of Executive under the Employment Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed as
of June 29, 2009.

 

  EXECUTIVE July 1, 2009  

/s/ Irwin D. Simon

  Irwin D. Simon   THE HAIN CELESTIAL GROUP, INC. July 1, 2009   By:  

/s/ Ira J. Lamel

  Name:   Ira J. Lamel   Title:  

Executive Vice President and

Chief Financial Officer